
	
		I
		112th CONGRESS
		1st Session
		H. R. 2067
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax for hurricane and tornado mitigation
		  expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Hurricane and Tornado Mitigation
			 Investment Act of 2011.
		2.Nonrefundable
			 personal credit for hurricane and tornado mitigation property
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Hurricane and
				tornado mitigation property
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 25 percent of the qualified hurricane and tornado mitigation property
				expenditures made by the taxpayer during such taxable year.
						(b)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed $5,000.
						(c)Qualified
				hurricane and tornado mitigation expenditureFor purposes of this
				section—
							(1)In
				generalThe term qualified hurricane and tornado mitigation
				property expenditure means an expenditure for property—
								(A)to improve the
				strength of a roof deck attachment,
								(B)to create a
				secondary water barrier to prevent water intrusion,
								(C)to improve the
				durability of a roof covering,
								(D)to brace gable-end
				walls,
								(E)to reinforce the
				connection between a roof and supporting wall,
								(F)to protect
				openings from penetration by windborne debris, or
								(G)to protect
				exterior doors and garages,
								in a
				qualified dwelling unit located in a qualified State and owned by the
				taxpayer.(2)Qualified
				dwelling unitThe term
				qualified dwelling unit means a dwelling unit that is assessed at
				a value that is less than $1,000,000 by the locality in which such dwelling
				unit is located and with respect to the taxable year for which the credit
				described in subsection (a) is allowed.
							(3)Qualified
				StateThe term qualified State means Alabama,
				Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois,
				Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
				Minnesota, Mississippi, Missouri, Nebraska, New Hampshire, New Jersey, New
				York, North Carolina, Ohio, Pennsylvania, Rhode Island, South Carolina, South
				Dakota, Tennessee, Texas, or Virginia.
							(d)LimitationAn
				expenditure shall be taken into account in determining the qualified hurricane
				and tornado mitigation property expenditures made by the taxpayer during the
				taxable year only if the onsite preparation, assembly, or original installation
				of the property with respect to which such expenditure is made has been
				completed in a manner that is deemed to be adequate by a State-certified
				inspector.
						(e)Labor
				costsFor purposes of this section, expenditures for labor costs
				properly allocable to the onsite preparation, assembly, or original
				installation of the property described in subsection (c) shall be taken into
				account in determining the qualified hurricane and tornado mitigation property
				expenditures made by the taxpayer during the taxable year.
						(f)Inspection
				costsFor purposes of this section, expenditures for inspection
				costs properly allocable to the inspection of the preparation, assembly, or
				installation of the property described in subsection (c) shall be taken into
				account in determining the qualified hurricane and tornado mitigation property
				expenditures made by the taxpayer during the taxable
				year.
						.
			(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Hurricane and tornado mitigation
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.Business related
			 credit for hurricane and tornado mitigation
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 45R the
			 following new section:
				
					45S.Hurricane and
				tornado mitigation credit
						(a)General
				ruleFor purposes of section 38, the hurricane and tornado
				mitigation credit determined under this section for any taxable year is an
				amount equal to 25 percent of the qualified hurricane and tornado mitigation
				property expenditures made by the taxpayer during the taxable year.
						(b)Maximum
				creditThe amount of the credit determined under subsection (a)
				for any taxable year shall not exceed $5,000.
						(c)Qualified
				hurricane and tornado mitigation expenditureFor purposes of this
				section—
							(1)In
				generalThe term qualified hurricane and tornado mitigation
				property expenditure means an expenditure for property—
								(A)to improve the
				strength of a roof deck attachment,
								(B)to create a
				secondary water barrier to prevent water intrusion,
								(C)to improve the
				durability of a roof covering,
								(D)to brace gable-end
				walls,
								(E)to reinforce the
				connection between a roof and supporting wall,
								(F)to protect
				openings from penetration by windborne debris, or
								(G)to protect
				exterior doors and garages,
								in a
				qualified place of business located in a qualified State and owned by the
				taxpayer.(2)Qualified place
				of businessThe term
				qualified place of business means a place of business that is
				assessed at a value that is less than $5,000,000 by the locality in which such
				business is located and with respect to the taxable year for which the credit
				described in subsection (a) is allowed.
							(3)Qualified
				StateThe term qualified State means Alabama,
				Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois,
				Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
				Minnesota, Mississippi, Missouri, Nebraska, New Hampshire, New Jersey, New
				York, North Carolina, Ohio, Pennsylvania, Rhode Island, South Carolina, South
				Dakota, Tennessee, Texas, or Virginia.
							(d)LimitationAn
				expenditure shall be taken into account in determining the qualified hurricane
				and tornado mitigation property expenditures made by the taxpayer during the
				taxable year only if the onsite preparation, assembly, or original installation
				of the property with respect to which such expenditure is made has been
				completed in a manner that is deemed to be adequate by a State-certified
				inspector.
						(e)Labor
				costsFor purposes of this section, expenditures for labor costs
				properly allocable to the onsite preparation, assembly, or original
				installation of the property described in subsection (c) shall be taken into
				account in determining the qualified hurricane and tornado mitigation property
				expenditures made by the taxpayer during the taxable year.
						(f)Inspection
				costsFor purposes of this section, expenditures for inspection
				costs properly allocable to the inspection of the preparation, assembly, or
				installation of the property described in subsection (c) shall be taken into
				account in determining the qualified hurricane and tornado mitigation property
				expenditures made by the taxpayer during the taxable
				year.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the hurricane and
				tornado mitigation credit determined under section
				45S(a).
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45R the following new
			 item:
					
						
							Sec. 45S. Hurricane and tornado mitigation
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
